Title: To George Washington from the Oneida Indians, 7 April 1793
From: Oneida Indians
To: Washington, George



Father
Schenectady [N.Y.] the 7 of April 1793.

We do not like to disturb You, unless we are forced to it, by our wants, or to obtain that Justice which by our services and sufferings we have a right to claim, and cannot in any other manner obtain, in such case we turn our eys to You for that which we cannot procure from any other—We believe you will do Justice, and wish none of our Indian Nations to be wronged, nor that any individual among them should complain of not having been rewarded equally with others for services done to the United States.
The Oneyda’s were the only Nation of Indians, who held fast the Covenant chain which was made between the five Nations and the people of the United States, all the others deserted or fought against You, in the late War—You gave Coll Lewis Cook of the Caughnawags Tribe in Cannada, and a Number of our Oneyda Nation, Commissions to be Officers in the Army and service of Your people, of these last We are the remains, all the others are taken away by death.
We have suffered hardship, undergone fateagues, and have fought with and for You—Because we held fast the covenant Chain with our Brethren of the United States our aged Fathers, our Wives and little ones, were oblidged for a time to remove from our lands, and frequently to suffer for want of necessarys—

When peace was restored we returned with them and waited for the reward of our services.
We acknowledge the goodness of our Brethren for what We have received, but have been informed that Coll Lewis Cook has also received commutation for half pay &c. This We have not received—We know not the reason—We impowered our trusty and good friend Cornelius A Van Slyke of Schenectady to transact our business for us, who informs us, that he has not yet been able to succeed—We fear that evil disposed persons, have imposed upon You and us, or our calls would have been heard before now and Justice done to us as well as Coll Lewis Cook—You know our willingness to serve our brethren of the United States—We have but lately given a new proof of this and will do much more if required.
Father  We have by this opened our hearts to You, We have strengthened the request of our friend Cornelius A Van Slyke made in our behalf—And We now wish to open our ears to hear, and our eyes to read what Answer You shall give us on this subject. Your Children

Capten X Hanjyrrie Thowaweh Thasogweh
Capten X John Otaawiton
Leutenant X Nicholas Kanatjogh
Leutenant X Cornelius Kakeghdotxa

